Affirm and Opinion Filed September 1, 2022




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-21-00255-CV

  IN RE GUARDIANSHIP OF JOYCE MARGOL, AN INCAPACITATED
                          PERSON

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-20-02238-2

                             OPINION ON REHEARING
                 Before Justices Partida-Kipness, Pedersen, III, and Nowell
                                 Opinion by Justice Nowell
         We deny Stuart Margol’s motion for rehearing and, on our own motion,

withdraw our opinion dated June 16, 2022, and vacate the judgment of that date.

This is now the opinion of the Court.

         Joyce Margol is an incapacitated person. She has three children: appellant

Stuart Margol, appellee Marla Margol, and Debra Margol Baker.1 Stuart acted as

Joyce’s agent pursuant to powers of attorney that Joyce executed before becoming

incapacitated and also as a trustee of the Melvin Margol Family Trust. After disputes




   1
       We will refer to Joyce and her children by their first names.
arose between Stuart and Marla, Marla filed an Application for the Appointment of

a Temporary and Permanent Guardian of the Person and Estate of Joyce Margol.

Stuart contested Marla’s application and filed his own application for a guardianship.

      The probate court denied Marla’s application for appointment of a temporary

guardian of the person and appointed a temporary guardian of the estate; the court

also suspended all powers of attorney signed by Joyce except for her medical power

of attorney. Marla then filed a motion in limine pursuant to Texas Estates Code

section 1055.001(b). In the motion, Marla asserted Stuart’s interests were adverse to

Joyce’s interests and he lacked standing to contest the creation of a guardianship for

Joyce or to file an application to be appointed guardian. The court held a two-day

evidentiary hearing on the motion in limine before granting the motion. The probate

court subsequently held an evidentiary hearing on Marla’s motion to appoint a

permanent guardian of the person and of the estate; the court did not permit Stuart

to participate in the hearing. Following the guardianship hearing, the probate court

appointed a permanent guardian of the person and a permanent guardian of the

estate. This appeal followed.

      Stuart appeals from three orders: (1) the March 19, 2021 Order Granting

Applicant’s Motion in Limine; (2) the April 22, 2021 Order Appointing Permanent

Guardian of the Estate and Legal Counsel for the Permanent Guardian of the Estate;

and (3) the April 22, 2021 Order Appointing Permanent Guardian of the Person. In

four issues, Stuart argues: (1) the temporary guardian appointed by the trial court

                                         –2–
was not certified to provide guardianship services; (2) the probate court abused its

discretion by ordering a permanent guardianship over the Estate and Person of Joyce

Margol without obtaining necessary jury findings; (3) the probate court erred by

ordering a permanent guardianship without legally sufficient evidence; and (4) the

probate court erred by granting Marla’s motion in limine and thereafter excluding

Stuart from the guardianship proceedings. We affirm the three orders Stuart

challenges on appeal.

           A.      Motion in Limine Proceedings2
       We begin with Stuart’s fourth issue because it is dispositive of this appeal.

       Marla’s motion in limine argued that Stuart’s interests were adverse to Joyce’s

interests and, as a result, Stuart lacked standing to contest the appointment of a

guardian. During the two-day evidentiary hearing on Marla’s motion, the court heard

witness testimony, including from Stuart, and considered several exhibits. The

probate court’s order granting Marla’s motion in limine states that Stuart may not

file an application to create a guardianship for Joyce, contest the creation of a

guardianship for Joyce, contest the appointment of a person as Joyce’s guardian, or

contest an application for complete restoration of Joyce’s capacity or modification

of the guardianship; additionally, the court ordered all pleadings filed by Stuart be

dismissed for lack of subject matter jurisdiction.



   2
      In the context of a guardianship proceeding, a motion in limine is a motion challenging a person’s
standing. See TEX. EST. CODE ANN. § 1055.001(c).
                                                 –3–
  B.     Findings of Fact and Conclusions of Law
The probate court entered findings of fact, which include:

       5.     Upon the death of the Protected Person’s husband, Melvin
Margol, in 1992, a testamentary trust known as the Melvin Margol
Family Trust for the benefit of the Protected Person was established
under the Last Will and Testament of Melvin Margol (the “Trust”).
       6.     The Protected Person’s three children, Stuart, [Debra], and
Marla Margol, are the Co-Trustees of the Trust, designated to act by
majority decision.
       7.     Stuart controlled the Trust since its inception by
transferring the Protected Person’s assets, including both real and
personal property, into and out of the Trust without the knowledge and
consent of the other Co-Trustees.
       8.     Stuart depleted the Trust by unilaterally deeding all real
property and transferring all cash assets out of the Trust to the Protected
Person, individually, without the knowledge or consent of the other Co-
Trustees, after which Stuart had sole control of the Protected Person’s
assets as agent under her Powers of Attorney. The distribution from the
Trust was premature.
       9.     The terms of the Trust do not grant Stuart, as Trustee, the
authority to loan money from the Trust to himself, make gifts from the
Trust to himself, or perform any other act of self-dealing.
       10. The terms of the Powers of Attorney do not grant Stuart
the authority to loan money from the Protected Person’s Estate to
himself, make gifts from the Protected Person’s assets to himself, or
perform any other act of self-dealing. In contrast, Stuart’s tax
professional testified that Stuart had the authority to self-deal. The
Powers of Attorney do not allow for self-dealing.
       11. As Trustee of the Trust, Stuart borrowed $135,000 from
the Trust, beginning in October 2011, without any security. No
documentation was offered to support the loans, despite Stuart’s
description of himself as an expert at real estate transactions and
managing businesses. The loans benefitted Stuart personally. No
evidence was offered to show the Protected Person’s benefit.
       12. As agent under the Protected Person’s Powers of Attorney,
Stuart borrowed $250,000 from the Protected Person’s Estate,
beginning in August 2013, without any security. No documentation was
offered to establish the terms of the loan. The loan benefitted Stuart
personally. No evidence was offered to show the Protected Person’s
benefit.
                                   –4–
       13. As agent under the Protected Person’s Powers of Attorney,
Stuart borrowed $20,000 from the Protected Person’s Estate, beginning
in January 2014, without any security. No documentation was offered
to establish the terms of the loan. The loan benefitted Stuart personally.
No evidence was offered to show the Protected Person’s benefit.
       14. As agent under the Protected Person’s Powers of Attorney,
Stuart borrowed $300,000 from the Protected Person’s Estate,
beginning in November 2016, without any security. No documentation
was offered to establish the terms of the loan. The loan benefitted Stuart
personally. No evidence was offered to show the Protected Person’s
benefit.
       15. In total, Stuart took over $705,000 in personal, unsecured,
and undocumented loans from the Trust and the Protected Person’s
Estate.
       16. Although the $705,000 in loans taken by Stuart appear to
have been paid back, there was no documentation to support the loans
or to define the repayment obligations.
       ....
       18. Over $10,000 in interest on the loans taken by Stuart
remains unaccounted for.
       19. There is no evidence that Stuart paid the Protected Person
back for any profits gained or losses sustained from the loans.
       20. In 2008, Stuart, as Trustee of the Trust, sold a piece of
residential real property owned by the Trust to Stuart’s business partner,
[omitted], without the knowledge or consent of the other Co-Trustees.
       21. From 2010 to 2020, Stuart, as Trustee of the Trust and
agent under the Protected Person’s Powers of Attorney, used
approximately $378,960.66 from the Trust and the Protected Person’s
Estate to pay off credit cards titled in Stuart’s individual name or in the
names of entities controlled by Stuart, and there has been no evidence
presented that the purchases made with those credit cards were for the
benefit of the Protected Person.
       ....
       32. Stuart was acting for his own benefit as Trustee of the
Trust and agent under the Protected Person’s Durable and General
Powers of Attorney, rather than acting for the benefit and best interest
of the Protected Person.
       33. Stuart is not acting in the best interest of the Protected
Person as agent under the Protected Person’s Medical Power of
Attorney.
       ...

                                   –5–
                38. On November 9, 2020, the Temporary Guardian filed a
        Motion to Compel Compliance with Previous Court Order, seeking an
        order from the Court compelling Stuart to comply with the Order
        Appointing Temporary Guardian by producing documentation
        regarding the $705,000 Stuart borrowed from the Trust and the
        Protected Person’s Estate, as well as other real and personal property
        that Stuart transferred to himself from the Protected Person’s Estate,
        including the Timeshares.3
                39. On December 8, 2020, the same day as the hearing on
        Temporary Guardian’s Motion to Compel Compliance with Court
        Order, Stuart’s counsel signed an Agreed Order Compelling
        Compliance, agreeing to produce all documentation regarding the loans
        and other transactions performed by Stuart and agreeing to convey the
        Timeshares, listed in Stuart’s name, back to the Protected Person by
        January 31, 2021.
                40. After January 31, 2021, Stuart informed the Temporary
        Guardian that the Timeshares are owned by the Trust, contrary to
        Stuart’s prior representations that the Timeshares were owned by him
        and that the Trust had been depleted.
                41. After January 31, 2021, Stuart has failed and refused, and
        continues to fail and refuse, to transfer the Timeshares back to the
        Protected Person in violation of the Order Compelling Compliance.
                42. Despite the Temporary Guardian’s demands, Stuart has
        failed and refused, and continues to fail and refuse, to convey his
        interest in the Midway Condo4 back to the Protected Person.
                43. Despite the Temporary Guardian’s demands, Stuart has
        failed and refused to fully cooperate with the Temporary Guardian’s
        investigation by providing incomplete information and documentation,
        if any.


    3
      The temporary guardian testified that, according to tax returns, Joyce owns an interest in three
timeshares. However, the timeshare company listed Stuart as the owner, and Stuart admitted the timeshares
were in his name. The temporary guardian asked Stuart to transfer the timeshares to Joyce, the trial court
ordered Stuart to transfer the timeshares by January 31, 2020, and the attorney for the temporary guardian
drafted conveyances and sent them to Stuart to execute. However, at the time of the limine hearing in March
2021, Stuart had not transferred the timeshares to Joyce. Stuart testified the timeshares were in the Trust,
but also stated that he, Debra, and Marla were listed as the owners of the timeshares. In his responses to
requests for admission, Stuart stated he owns the timeshares.
    4
     The temporary guardian testified that a condo on Midway Road was titled in both Joyce’s and Stuart’s
names. The temporary guardian asked Stuart for the closing statements for the condo, but Stuart did not
provide them. The temporary guardian asked Stuart to convey his interest in the property to Joyce, but
Stuart did not do so.
                                                   –6–
(footnotes omitted.)

       Stuart challenges five conclusions of law entered by the trial court:

              54. Stuart’s personal, unsecured, and undocumented loans
       from the Trust and the Protected Person’s Estate constitute self-dealing.
              55. Stuart’s individual ownership interest in assets that belong
       to the Protected Person constitutes self-dealing.
              56. Stuart’s use of funds from the Trust and the Protected
       Person’s Estate to pay off credit cards in his individual name or in the
       name of entities controlled by Stuart constitutes self-dealing.
              57. Stuart’s sale of property from the Trust to his business
       partner, [omitted], constitutes self-dealing.
              58. Stuart’s gift of $200,000 from the Protected Person’s
       Estate to himself constitutes self-dealing.

           C.      Sufficiency of the Evidence Legal Standard
       In his fourth issue, Stuart argues the probate court erred by granting Marla’s

motion in limine because the evidence is legally insufficient to support the court’s

findings that Stuart’s interests were adverse to Joyce’s interests and, accordingly,

the trial court erred by granting Marla’s motion in limine.5

       When a party challenges the legal sufficiency of the evidence supporting an

adverse finding on an issue for which he does not have the burden of proof, he must

demonstrate no evidence supports the adverse finding. Airpro Mobile Air, LLC v.

Prosperity Bank, 631 S.W.3d 346, 350 (Tex. App.—Dallas 2020, pet. denied) (citing

Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W.3d 194, 215 (Tex. 2011)). We will

sustain a no evidence complaint only if the record reveals (a) the complete absence


   5
      Stuart’s fourth issue states: “The trial court erred by granting Appellee Marla Margol’s Motion in
Limine and thereafter excluding Appellant Stuart Margol from the guardianship proceedings.” Although
not phrased in terms of sufficiency, the substance of his argument is one of sufficiency.
                                                 –7–
of a vital fact, (b) the court is barred by rules of law or evidence from giving weight

to the only evidence offered to prove a vital fact, (c) the evidence offered to prove a

vital fact is no more than a mere scintilla, or (d) the evidence establishes conclusively

the opposite of the vital fact. Id.

       When, as here, a trial court makes findings of fact, those findings have the

same force and effect as a jury verdict. See id. Consequently, unchallenged findings

of fact are binding on this Court unless the contrary is established as a matter of law

or no evidence supports the finding. Id. Although a party appealing from a bench

trial in which the trial court made findings of fact should direct its attack on the

sufficiency of the evidence at specific findings of fact rather than at the judgment as

a whole, a challenge to an unidentified finding may be sufficient if we can fairly

determine from the argument which specific finding the appellant challenged. Id. at

351, n.4 (citing Shaw v. Cty. of Dallas, 251 S.W.3d 165, 169 (Tex. App.—Dallas

2008, pet. denied)).

       We review de novo a trial court’s conclusions of law. Fulgham v. Fischer,

349 S.W.3d 153, 157 (Tex. App.—Dallas 2011, no pet.). We are not bound by the

trial court’s legal conclusions, but the conclusions of law will be upheld on appeal

if the judgment can be sustained on any legal theory supported by the evidence. Id.

at 157–58. Incorrect conclusions of law will not require reversal if the controlling

findings of fact will support a correct legal theory. Id. at 158.



                                          –8–
        D.     Motion in Limine Legal Standard
      Marla filed a motion in limine pursuant to section 1055.001 of the Texas

Estates Code, which is titled “Standing to Commence or Contest Proceeding.” See

TEX. EST. CODE ANN. § 1055.001. “[W]hether a party has standing to participate in

a guardianship proceeding is a question of law.” In re Guardianship of Miller, 299

S.W.3d 179, 188 (Tex. App.—Dallas 2009, no pet.) (en banc); see also In re

Guardianship of E.M.D., No. 11-20-00042-CV, 2020 WL 6193990, at *3 (Tex.

App.—Eastland Oct. 22, 2020, pet. denied) (mem. op.). “When standing has been

conferred by statute, the statute itself should serve as the proper framework for a

standing analysis.” Guardianship of E.M.D., 2020 WL 6193990, at *3 (quoting In

re Guardianship of Bernsen, No. 13-17-00591-CV, 2019 WL 3721339, at *6 (Tex.

App.—Corpus Christi–Edinburg Aug. 8, 2019, pet. denied) (mem. op.)).

      Section 1055.001(a) states that, except as provided in subsection (b), any

person has the right to commence a guardianship proceeding or appear and contest

a guardianship proceeding or the appointment of a particular person as a guardian.

See TEX. EST. CODE ANN. § 1055.001(a). However, a person who has interests

adverse to a proposed ward or incapacitated person may not:

             (1) file an application to create a guardianship for the proposed
      ward or incapacitated person;
             (2) contest the creation of a guardianship for the proposed ward
      or incapacitated person;
             (3) contest the appointment of a person as a guardian of the
      proposed ward or incapacitated person; or
             (4) contest an application for complete restoration of a ward’s
      capacity or modification of a ward’s guardianship.
                                          –9–
Id. § 1055.001(b). A court “shall determine by motion in limine the standing of a

person who has an interest that is adverse to a proposed ward or incapacitated

person.” Id. § 1055.001(c). The estates code does not define what constitutes an

interest adverse to the proposed ward; however, Black’s Law Dictionary defines

“adverse interest” as “an interest that is opposed or contrary to that of someone else.”

Adverse interest, BLACK’S LAW DICTIONARY (11th ed. 2019); see also Guardianship

of Bernsen, 2019 WL 3721339, at *6 (“Because the Estates Code does not define

what constitutes an interest adverse to the proposed ward, we must look to its

ordinary meaning and appellate court decisions addressing standing challenges to

formulate an understanding of how the term has been applied in different contexts.”).

      Evidence sufficient to support a finding that a person is indebted to the

proposed ward may not be sufficient to establish an adverse interest. See

Guardianship of Miller, 299 S.W.3d at 189 (evidence that applicant is indebted to

the ward might disqualify applicant from serving as guardian, but does not

automatically rise to the level of an adverse interest sufficient to divest person of

standing); Betts v. Brown, No. 14-99-00619-CV, 2001 WL 40337, at *4 n.2 (Tex.

App.—Houston [14th Dist.] Jan. 18, 2001, no pet.) (not designated for publication)

(“the legislature contemplated that a person indebted to the proposed ward would be

allowed to participate in the guardianship proceeding, but may be disqualified to

serve as guardian”). However, evidence that a person engaged in self-dealing,


                                         –10–
particularly when that person was a fiduciary, may establish an adverse interest. See

In re Guardianship of Olivares, No. 07-07-0275-CV, 2008 WL 5206169, at *2 (Tex.

App.—Amarillo Dec. 12, 2008, pet. denied) (mem. op.); see also Guardianship of

Bernsen, 2019 WL 3721339, at *9-10 (trial court did not err by determining party

had an interest sufficiently adverse to ward to bar her from participating in

guardianship proceeding where evidence showed party engaged in self-dealing after

ward was determined to be incompetent).

      Stuart argues the trial court applied the wrong standard for determining that

he was adverse to Joyce. He posits the correct standard is found in two sentences

from In re Thetford, 574 S.W.3d 362, 379 (Tex. 2019) (orig. proceeding) (Hecht, J.,

concurring):

      We would hold that for a guardianship proceeding to be adverse, the
      applicant’s interests must be adverse to the proposed ward’s objectives
      or interests as the proposed ward would have defined them when she
      had capacity. In the absence of evidence of how the proposed ward
      would have defined her interests, we think adversity exists when the
      applicant’s interests would not promote and protect the proposed
      ward’s well-being.

Id. As a concurring opinion, these sentences do not present binding authority. See

Nabelek v. Bradford, 228 S.W.3d 715, 720 (Tex. App.—Houston [14th Dist.] 2006,

pet. denied); see also In re Commitment of Jones, No. 02-18-00019-CV, 2022 WL

325390, at *6 (Tex. App.—Fort Worth Feb. 3, 2022, pet. denied) (op. on en banc

reconsideration). No court has adopted this standard for examining an adverse

interest under estates code section 1055.001. We conclude the concurring opinion

                                       –11–
on which Stuart relies does not present the current standard for determining whether

a person has interests adverse to a proposed ward under section 1055.001. Further,

having reviewed Thetford, nothing in the majority opinion conflicts with the legal

authorities we have cited.

         E.     Adverse Interest Analysis
      The Olivares opinion from the Seventh Court of Appeals is instructive. Like

Stuart, Olivares appealed from an order granting a motion in limine and barring him

from participating in the guardianship proceeding that he initiated. See Olivares,

2008 WL 5206169, at *1. Olivares owed approximately $80,000 to the ward, his

mother, although the “exact sum is unknown because he tracks his loans ‘loosely’

and ‘the nature of the repayment is somewhat far off.’” Id. Although well-educated

and highly skilled, Olivares lived in the ward’s house and was not employed; the

ward lived elsewhere. Id. The ward had a “finite estate” and Olivares used the ward’s

assets to “pay for his credit cards, his attorneys, and a lawsuit he initiated against a

local municipality, among other things. Simply put, loans from Mrs. Olivares’ assets

support him, as he acknowledged.” Id. There was no indication in the record that

repayment “will be forthcoming in the near future,” but his debts would be forgiven

upon the ward’s death. Id. What the court found “[m]ost troubling” was that “many

of the loans and expenditures from that finite estate were made after [Olivares]

secured from his mother a power of attorney to act on her behalf.” Id.

      The Olivares court concluded:

                                         –12–
              So what we have here is evidence from which a factfinder could
      reasonably conclude that though Olivares has the ability to earn wages
      and care for himself, he opted to live off his potentially incapacitated
      mother and expend her finite estate for his own benefit. More
      importantly, much of this self-dealing occurred after he became her
      fiduciary via a power of attorney. As her fiduciary, he was obligated to
      place her interests above his own. Chapman Children’s Trust v. Porter
      & Hedges, L.L.P., 32 S.W.3d 429, 439 (Tex. App.—Houston [14th
      Dist.] 2000, pet. denied); accord, National Plan Adm’rs, Inc. v. Nat’l
      Health Ins. Co., 235 S.W.3d 695, 700 (Tex. 2007) (stating that the
      attorney-in-fact is an agent and subject to a duty to act solely for the
      benefit of the principal in all matters connected with the agency). A
      fiduciary, like Olivares, is also obligated to pursue a course of good
      faith, fair dealing, honesty, and strict accountability. Avary v. Bank of
      America, N.A., 72 S.W.3d 779, 791 (Tex. App.—Dallas 2002, pet.
      denied). Given the evidence of his self-dealing, we cannot hold that the
      trial court erred in determining that Olivares had an interest sufficiently
      adverse to his mother to bar him from participating in her guardianship
      proceeding.

Id. at *2 (footnote omitted).

      As in Olivares, the uncontested findings of fact show Stuart borrowed more

than $705,000 from Joyce and the Trust without security or proper documentation.

The trial court’s unchallenged findings of fact show that Stuart borrowed money

from Joyce’s estate even though the powers of attorney did not grant Stuart the

authority to loan money to himself, make gifts to himself, or engage in self-dealing.

As in Olivares, the loans benefited Stuart personally; some of the money was used

to pay off credit cards titled in Stuart’s name or the names of entities he controlled.

At the time of the hearing, Stuart could not account for more than $10,000 in interest

on the loans. Further, Stuart improperly retained title to timeshares belonging to

Joyce despite an order from the probate court that Stuart return those assets to the

                                        –13–
ward. Like Olivares, Stuart has the capacity to support himself; Stuart operates

several businesses and describes himself as an expert at real estate transactions and

managing businesses. Even so, Stuart used Joyce’s estate for his own financial

benefit.

        The trial court made nearly forty findings of fact related to its order granting

Marla’s motion in limine. Of those, Stuart challenges one: finding of fact number

19, which states: “There is no evidence that Stuart paid the Protected Person back

for any profits gained or losses sustained from the loans.” For purposes of this

appeal, we will assume the record contains no evidence to support finding of fact

number 19.6 Regardless, given the trial court’s unchallenged findings of fact, which

are quoted extensively above and are supported by the record, Stuart has not shown

that no evidence supports the trial court’s conclusion that Stuart had an interest

sufficiently adverse to his mother to bar him from participating in her guardianship

proceeding. Rather, ample evidence showed his interests were adverse to hers.

Accordingly, we conclude the probate court did not err by finding Stuart lacked




    6
     In his argument supporting his fourth issue, Stuart’s brief also states: “Stuart, Debra and Ann Rule,
CPA all provided evidence of how the proposed ward would have defined her interests, which were
consistent with how Stuart was managing Joyce’s Estate. Therefore, the trial court erred by finding Stuart
adverse to Joyce, without standing, and granting Marla’s Motion in Limine. All findings or conclusions by
the Court otherwise are erroneous and ignore the intent of Stuart and Joyce.” (internal citation omitted).
These sentences are insufficiently specific to challenge any of the trial court’s findings of fact. See Airpro
Mobile Air, 631 S.W.3d at 351 n.4.
    In his motion for rehearing, Stuart purports to challenge findings of fact 54 through 58, which he quotes
in his motion. However, the “findings of fact” that Stuart quotes are conclusions of law.
                                                   –14–
standing pursuant to section 1055.001(b) of the estates code and by granting Marla’s

motion in limine.

      Stuart asserts the probate court erred by granting the motion because the

findings of fact do not show he engaged in self-dealing, particularly because there is

no evidence that his actions were to Joyce’s detriment. Although self-dealing may

be sufficient to show a party’s interests are adverse to the ward’s for purposes of

section 1055.001, the statute does not require a finding of self-dealing. The probate

court must have sufficient evidence showing Stuart has an adverse interest to Joyce,

and we conclude he does. See TEX. EST. CODE ANN. § 1055.001(b). The

unchallenged findings show Stuart abused the powers and control he had over

Joyce’s estate after Joyce became incapacitated by acting for his own benefit rather

than Joyce’s benefit.

         F.     Stuart Excluded from Guardianship Proceedings
      Stuart argues the probate court improperly excluded him from the

guardianship proceedings after it sustained Marla’s motion in limine. We disagree.

The probate court’s order granting Marla’s motion in limine states in part: “all

pleadings . . . filed by Stuart Margol are hereby dismissed for lack of subject matter

jurisdiction.” In this appeal, Stuart does not assign error to the portion of the order

dismissing his pleadings. However, the result of the trial court doing so is that Stuart

was no longer a party to the proceeding after the trial court entered the order. While

Stuart asserts he remained an “interested person” who might intervene in the

                                         –15–
guardianship proceedings, Stuart never sought to intervene in the proceedings after

the trial court entered the limine order. See TEX. EST. CODE ANN. § 1055.003

(Intervention by Interested Person).

      Once the probate court dismissed Stuart’s pleadings, he was not a party of

record in the guardianship proceedings. See In re Guardianship of Thrash, No. 04-

19-00555-CV, 2021 WL 1199056, at *7 (Tex. App.—San Antonio Mar. 31, 2021,

pet. denied) (mem. op.). Because Stuart was not a party of record in the guardianship

proceedings, we cannot say the trial court erred by excluding him.

      We overrule Stuart’s fourth issue.

         G.     Remaining Issues
      In his first three issues, Stuart argues: (1) the order appointing the temporary

guardian is void; (2) the probate court abused its discretion by ordering a permanent

guardianship over the Estate and Person of Joyce Margol without obtaining

necessary jury findings; and (3) the probate court erred by ordering a permanent

guardianship without legally sufficient evidence. In his first issue, Stuart challenges

the specific person who was appointed as temporary guardian because that person

did not have the certification to serve as a temporary guardian. In his second and

third issues, Stuart challenges procedures employed by the trial court relating to the

creation of a guardianship. Each of Stuart’s first three issues relate to the particular

phase of the guardianship proceeding concerning the creation of the guardianship

and appointment of the guardian. See In re Guardianship of Benavides, No. 04-19-

                                         –16–
00801-CV, 2020 WL 7365454, at *4 (Tex. App.—San Antonio Dec. 16, 2020, no

pet.) (mem. op.) (limine order determined a person’s standing “for the particular

phase of the proceeding concerning creation of the guardianship and appointment of

the guardian”). However, Stuart lacked standing to participate in these proceedings.

Id.; see also TEX. EST. CODE ANN. § 1055.001(b)(2)-(3).

      Because we affirm the probate court’s order granting the motion in limine and

finding Stuart lacks standing to contest the guardianship proceeding and the

appointment of a guardian, Stuart similarly has no standing to challenge the probate

court’s orders arising from the guardianship proceeding in this appeal. See

Guardianship of Benavides, 2020 WL 7365454, at *4; see also Guardianship of

Bernsen, 2019 WL 3721339, at *10 (“Because we affirm the trial court's order

granting Lynn's motion in limine and find that Dianna lacks standing to commence

or contest this guardianship proceeding, we conclude that Dianna similarly has no

standing to challenge the trial court's orders arising from the guardianship

proceeding in this appeal.”); In re Guardianship of Benavides, No. 04-13-00197-

CV, 2014 WL 667525, at *2 (Tex. App.—San Antonio Feb. 19, 2014, pet. denied)

(mem. op.) (“Because we affirm the probate court's order granting the motion in

limine and finding Leticia lacks standing to contest the guardianship proceeding and

the appointment of a guardian, Leticia similarly has no standing to challenge the

probate court's orders arising from the guardianship proceeding in this appeal.”)

(citing In re Estate of Denman, 270 S.W.3d 639, 642 (Tex. App.—San Antonio

                                       –17–
2008, pet. denied) (appealing party does not have standing to complain of errors that

merely affect the rights of others)). But see Guardianship of Gafford, No. 01-17-

00634-CV, 2019 WL 2127597, at *3 (Tex. App.—Houston [1st Dist.] May 16, 2019,

no pet.) (finding no authority “for the proposition that a trial court’s grant of a limine

order ruling that a party lacks standing to contest an application to appoint another

as permanent guardian of the person precludes that party from later appealing the

final order appointing a permanent guardian of the person”).

      Because Stuart lacks standing for the particular phase of the proceeding

concerning creation of the guardianship and appointment of the guardian and he

lacks standing to challenge the orders arising from the guardianship proceeding on

appeal, we do not address his first three issues.

         H.     Conclusion
      We affirm the probate court’s March 19, 2021 Order Granting Applicant’s

Motion in Limine; April 22, 2021 Order Appointing Permanent Guardian of the

Estate and Legal Counsel for the Permanent Guardian of the Estate; and April 22,

2021 Order Appointing Permanent Guardian of the Person.


210255f.p05                                  /Erin A. Nowell//
                                             ERIN A. NOWELL
                                             JUSTICE




                                          –18–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE GUARDIANSHIP OF                        On Appeal from the Probate Court
JOYCE MARGOL, AN                             No. 2, Dallas County, Texas
INCAPACITATED PERSON                         Trial Court Cause No. PR-20-02238-
                                             2.
No. 05-21-00255-CV                           Opinion delivered by Justice Nowell.
                                             Justices Partida-Kipness and
                                             Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we AFFIRM the
probate court’s March 19, 2021 Order Granting Applicant’s Motion in Limine;
April 22, 2021 Order Appointing Permanent Guardian of the Estate and Legal
Counsel for the Permanent Guardian of the Estate; and April 22, 2021 Order
Appointing Permanent Guardian of the Person.

      It is ORDERED that appellee Marla Margol recover her costs of this appeal
from appellant Stuart Margol.


Judgment entered this 1st day of September, 2022.




                                      –19–